United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3642
                        ___________________________

                                   Aaron Dalton

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

      Simonson Station Stores, Inc.; Bemidji Management Company L.L.C.

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                         Submitted: November 17, 2020
                            Filed: December 2, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

     Aaron Dalton appeals following the district court’s1 adverse grant of summary
judgment in his Americans with Disabilities Act (ADA) action. Upon careful de novo

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
review, see Disability Support All. v. Heartwood Enters., LLC, 885 F.3d 543, 545
(8th Cir. 2018) (standard of review), we agree that Dalton lacked standing to pursue
injunctive relief. Specifically, Dalton failed to show that he would visit defendants’
gas station in the imminent future but for the alleged architectural barriers, as he
admitted that his only visits to the station were his initial visit and a court-ordered
inspection; the station was 145 miles from his home; he presented no evidence
regarding the frequency or purpose of his trips to the area; and he provided evidence
of only vague plans to return to the station in the future. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 564 (1992) (affiants’ intent to return to previously visited
places were “some day” intentions, which--without description of concrete plans--did
not support finding of imminent injury required to establish standing in suit for
injunctive relief).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-